** SCHOOL BOARD — WARDS ** MEMBERS OF THE BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT IN WHICH THERE IS LOCATED A CITY HAVING A POPULATION OF LESS THAN FIVE THOUSAND SHOULD BE ELECTED BY THE SCHOOL DISTRICT ELECTORS OF THE RESPECTIVE WARDS AND OUTLYING TERRITORY. FOR INSTANCE, IF A MEMBER IS TO BE ELECTED FROM WARD 8 OF ANY SUCH CITY, ONLY THE SCHOOL DISTRICT ELECTORS RESIDING IN SUCH WARD WOULD BE ENTITLED TO VOTE, AND THOSE RESIDING IN OTHER WARDS OR IN THE OUTLYING TERRITORY, WOULD `NOT' BE ENTITLED TO VOTE FOR A MEMBER FROM WARD 2. (SCHOOL BOARD ELECTION) CITE: 70 Ohio St. 4-7 [70-4-7], 70 Ohio St. 4-8 [70-4-8] (J. H. JOHNSON)